Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146436                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  SALLY J. KRANZ,                                                                                         David F. Viviano,
             Plaintiff-Appellant,                                                                                     Justices


  and
  BRETT STAMATS and AMY J. STAMATS,
           Plaintiffs,
  v                                                                 SC: 146436
                                                                    COA: 305198
                                                                    Lenawee CC: 10-003817-CH
  ROGER D. TERRILL and DARLENE
  G. TERRILL,
             Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 20, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE those portions of the Court of Appeals and
  Lenawee Circuit Court judgments holding that the defendants established a prescriptive
  easement to construct and maintain a dock at the terminus of the easement, and to moor
  boats to the dock. The affidavit of the plaintiff-appellant’s predecessor in interest averred
  that from 1990 until 2003, when she and her husband sold Lot 1 to the plaintiff-appellant,
  “any use of a dock or boat moorings on or at the easement was done with our permission
  and consent.” We REMAND this case to the Lenawee Circuit Court for further
  consideration in light of this affidavit and this Court’s decision in Fractional School Dist
  No 9 in Waterford and Pontiac Twps, Oakland Cty v Beardslee, 248 Mich 112, 116
  (1929) (holding that a period of permissive occupancy cannot be tacked onto a period of
  hostile occupancy, to show adverse possession).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2013
           p0515
                                                                               Clerk